DETAILED ACTION
This action is pursuant to the claims filed on December 13, 2018. Claims 1-23 are pending. Claims 7-23 are withdrawn. A first action on the merits of claims 1-6 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 7-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 29. 2021.
Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5, ln. 3: “a radiating configuration of spines” is changed to –a radiating configuration of the plurality of spines--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “a first virtual circle”. However, it is unclear whether this virtual circle is referring to the first virtual circle of claim 1 or is a different virtual circle. 
Claim 6 recites “the plurality of spines”. However, there is insufficient antecedent basis for said limitation.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Diep et al. (hereinafter ‘Diep’, U.S. PGPub. No. 2014/0194716).
In regards to independent claim 1, Diep discloses a medical probe (catheter 10 in Fig. 1) comprising: an elongated member (catheter body 12) extending along a longitudinal axis; a distal electrode assembly coupled to the elongated member (distal assembly 14 mounted at the 
In regards to claim 2, Diep further discloses a third spine adjacent the first spine and radiating away from the longitudinal axis (middle spine 14 between the proximal-most and distal-most spines 14 as best shown in the arrangement of Fig. 6D), the third spine having a plurality of third microelectrodes disposed on the third spine such that a first virtual circle intersecting one of the plurality of first microelectrodes do not intersect any of the second and third microelectrodes (electrodes 20 and 28 of the middle spine does not intersect with the electrodes 20 and 28 of the proximal-most and distal-most spines in the arrangement of Fig. 6D).
In regard to claims 3 & 4, Diep further discloses wherein the first virtual circle is centered generally on the longitudinal axis and is generally orthogonal to the longitudinal axis (see Figs. 6C-6D; note that each of the dashed lines form a virtual circle (exemplary virtual 
In regards to claim 5, Diep further discloses wherein the proximal stem is disposed generally orthogonal to a flat surface with the first, second and third spines in contact with the flat surface to define a radiating configuration of the spines (Figs. 2, 2A and 3 illustrate the claimed arrangement).
In regards to claim 6, Diep further discloses providing eight spines disposed in an equiangular configuration arrayed about the longitudinal axis ([0059]). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,945,626. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent ‘626 claims a medical probe (an electrophysiology catheter in claim 1) comprising all the claimed features including an elongated member (elongated body, claim 1), a distal electrode assembly (claim 1), a proximal stem (claim 1), a plurality of spines (eight spines in claims 1 & 11) comprising microelectrodes (claim 1). The examiner notes that the virtual circle arrangement of electrodes is claimed as the concentricities of microelectrodes in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.